Exhibit 10.2

 

CORNELL COMPANIES, INC.

 

RESTRICTED STOCK AWARD

(Performance Based)

 

This Award is made effective as of April 1, 2009 (the “Date of Grant”) by
CORNELL COMPANIES, INC. (the “Company”) to                              (the
“Participant”).

 

1.             Grant.

 

(a)           Shares.  Pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”), contingent, performance-based restricted shares (the “Restricted
Shares”) of the Company’s common stock, par value $0.001, will be issued as
hereinafter provided in the Participant’s name.  Such Restricted Shares shall be
subject to certain restrictions as hereinafter described pursuant to the Plan
and this Award.  The Restricted Shares will accumulate (but not vest) as
hereinafter provided and will vest in accordance with the provisions of
Section 2(e).  The exact number of Restricted Shares that will actually
accumulate and thereafter vest and be earned by you (if any) is expressly
subject to the accumulation and vesting requirements described below.

 

(b)           Issuance of Shares.  The Restricted Shares will be issued upon
acceptance hereof by the Participant.  The Restricted Shares may, in the
discretion of the Company, be issued in either book entry or certificate form
prior to any vesting hereunder.  The Participant shall have voting rights and
the right to receive dividends on the Restricted Shares.  To the extent that all
or a portion of the Restricted Shares vest as provided in this Agreement, the
Company will distribute such vested Shares to the Participant in a reasonable
time period after vesting, which may consist of share certificates or electronic
transfer to brokerage accounts required to be established by the Participant. 
Participant agrees that Participant may be required to open a brokerage account
as directed by Company for administration of Participants equity awards from
Company.

 

(c)           Plan Incorporated.  The Participant acknowledges receipt of a copy
of the Plan, and agrees that this grant of Restricted Shares shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any.

 

3.             Restrictions. The Participant hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:

 

(f)            In the event of termination of the Participant’s employment with
the Company or an Affiliate because of involuntary termination without Cause (as
hereinafter defined), death or disability (each, an “Involuntary Event”), the
Participant shall vest in any Restricted Shares accumulated through the date of
such event, and if such event occurs following the completion of a fiscal year
but prior to the time the performance determination is made and finalized for
such year, then Participant shall also vest in any Restricted Shares that would
otherwise have been accumulated for that fiscal year.  Participant shall, for no
consideration, forfeit to the Company any remaining Restricted Shares which do
not vest in accordance with the preceding sentence.

 

(g)           “Cause” shall mean any of the following events:

 

--------------------------------------------------------------------------------


 

(viii)

 

the conviction of the Participant or a plea of guilty of nolo contendere by the
Participant, whether or not appeal be taken, of any misdemeanor, or felony
crime, involving personal dishonesty, moral turpitude or willfully violent
conduct;

(ix)

 

the commission of any act of theft, fraud, embezzlement or wrongful diversion of
funds of the Company by the Participant, regardless of whether a criminal
conviction is pursued or obtained;

(x)

 

gross business misconduct by the Participant, provided that this shall not
include any negligence, omissions, actions or judgments, if made in good faith
by Participant;

(xi)

 

the willful violation by the Participant of federal or state securities laws, as
determined in good faith by the Company’s Board of Directors;

(xii)

 

the violation of the Company’s policies and procedures, provided such conduct
results in substantial harm to the Company;

(xiii)

 

the material breach by Participant of his or her fiduciary and loyal duties to
the Company;

(xiv)

 

if Participant and the Company have entered into an employment agreement, the
material breach by Participant of any provision of such agreement not fully
remedied within twenty (20) days of written notice from Company.

 

To the extent that Participant and the Company have entered into an employment
agreement that requires certain determinations or procedures by the Company, its
Board or Directors or Participant prior to a finding of cause, then such
determinations and/or procedures shall be deemed incorporated into this
definition of Cause for so long as such employment agreement is in force.

 

(h)           Except as may be otherwise provided in the Plan or this Award, in
the event of termination of the Participant’s employment with the Company or an
Affiliate prior to April 1, 2012 for any reason other than an Involuntary Event,
Participant shall, for no consideration, forfeit to the Company all Restricted
Shares, including any Restricted Shares that may have accumulated prior to the
time of termination.

 

The Committee may, in its discretion and pursuant to the Plan, accelerate the
time at which vesting conditions have been achieved.

 

(i)            Subject in all respects to this Agreement, the Restricted Shares
shall accumulate (but not vest) only upon the Company achieving the performance
criteria set forth below and provided that Participant remains employed with the
Company at the date of determination that the Company achieved the performance
criteria as described below.  Accumulated Restricted Shares are not earned or
vested until three (3) years following the Date of Grant as provided in
Section 2 (e).  The performance criteria shall be based upon the Company’s
annual earnings before interest and taxes and including depreciation allowance
(“EBITDA”) targets set forth below, calculated as described and contemplated
herein. The accumulation of Restricted Shares is subject to achievement of three
separate EBITDA targets, with such shares accumulating in one-third increments
upon the achievement of each of the EBITDA targets with respect to any calendar
year from 2009 up to and including 2011.  These contingent Restricted Shares
shall accumulate (if at all) as follows: one-third (33.33%) of such shares
(                         shares) accumulate upon the achievement of each of the
EBITDA targets set forth below with respect to a fiscal year of the Company up
to and including 2011:

 

Performance-based Accumulation Requirements

 

EBITDA Targets*
(in millions)

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

# Shares Accumulated (reduced by any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EBITDA awards accumulated in prior periods; not in addition**)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*      Determination of Performance Results.  EBITDA shall be calculated and
determined by the Company.  The Company may decide in its sole and exclusive
discretion to adjust the calculation of EBITDA for any given year.  Examples of
items for which an adjustment might be made include, but are not limited to, the
following:

 

·      Changes to accounting standards as required by Generally Accepted
Accounting Procedures (GAAP) or the Financial Accounting Standards Board (FASB)
after the performance goal has been set;

 

·      Certain unbudgeted capital transactions; and

 

·      Profit or loss during a Plan Year that is attributable to certain
entities, programs or contracts acquired by the Company during such Plan Year,
or other adjustments relating to a significant acquisition, divestiture or
corporate transaction.

 

Participant expressly agrees that (i) the Company shall, in its sole and
absolute discretion, so calculate and determine EBITDA and the associated
performance under the targets, and (ii) Company’s determination will be
conclusive, final and binding.

 

**   By way of illustration, if prior to any EBITDA targets being met, the
EBITDA for a particular covered year were the amount set forth in Column 2, then
two-thirds (66.67%) of the Restricted Shares would accumulate (i.e., one-third
for achieving the EBITDA target in Column 1 and an additional one-third for
achieving the EBITDA target in Column 2).

 

(e)   The Restricted Shares, to the extent accumulated, will vest on April 1,
2012, provided that Participant remains employed with the Company at April 1,
2012.  Any shares of Restricted Stock that did not accumulate on or prior to
April 1, 2012 shall be forfeited and shall revert back to the Company without
any payment to you, and you shall not thereafter have any rights with respect to
such shares of Restricted Stock.

 

3.             No Transfer.  The Restricted Shares granted hereunder are not
transferable by the Participant and may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of until after the
share(s) are vested and distributed to the Participant.  Any such attempted
transfer or pledge shall be null and void.  Notwithstanding the foregoing
restriction, in the event any such attempted transfer or pledge shall be found
for any reason to be effective by operation or in accordance with applicable
law, the vesting requirements shall be binding upon and enforceable against any
such transferee of Restricted Shares.

 

4.             Taxes.  All distributions under this Award are subject to
withholding of all applicable taxes.  Subject to the rules as may be established
by the Committee, such withholding obligations may be satisfied through the
surrender of Restricted Shares that the Participant is otherwise entitled to
under the Plan.

 

5.             Binding.  This Award shall be binding upon and inure to the
benefit of any successor to the Company and all persons lawfully claiming under
the Participant.

 

6.             Defined Terms.  Unless otherwise specifically defined herein,
each term used herein which is defined in

 

--------------------------------------------------------------------------------


 

the Plan shall have the meaning assigned such term in the Plan.

 

7.             Amendment; Modification.  This Award may be amended by agreement
of the Participant and the Company, without the consent of any other person. 
The Company shall have the rights of amendment and modification set forth in the
Plan.

 

8.             Governing Law.  This Award shall be governed by, and construed in
accordance with the laws of the State of Texas.

 

9.             Restrictions on Resale.  Other than the restrictions expressly
described herein, there are no additional restrictions imposed by the Plan on
the resale of vested Restricted Shares acquired under the Plan.  However, under
the provisions of the Securities Act of 1933 (the “Securities Act”) and the
rules and regulations of the Securities and Exchange Commission (the “SEC”),
resales of shares acquired under the Plan by certain officers and directors of
the Company who may be deemed to be “affiliates” of the Company must be made
pursuant to an appropriate effective registration statement filed with the SEC,
pursuant to the provisions of Rule 144 issued under the Securities Act, or
pursuant to another exemption from registration provided in the Securities Act. 
At the present time, the Company does not have a currently effective
registration statement pursuant to which such resales may be made by
affiliates.  These restrictions do not apply to persons who are not affiliates
of the Company; provided, however, that all employees are subject to the
Company’s policies against insider trading, and restrictions on resale may be
imposed by the Company from time-to-time as may be necessary under applicable
law.

 

10.           Effect on Other Benefits.  Income recognized by you as a result of
the grant or vesting of Restricted Shares or dividends on your Restricted Shares
will not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

 

By acceptance of this Award Agreement, the Participant acknowledges acceptance
of the terms and conditions set forth herein and in the Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

CORNELL COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

Patrick N. Perrin

 

 

Title: Senior Vice President

 

 

Chief Administrative Officer

 

 

--------------------------------------------------------------------------------